DETAILED ACTION
This Office action is in response to amendments filed 6/9/2020. It should be noted that no claims have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil 9,200,640.
Patil discloses, regarding claim 1, an adjustment mechanism for variably adjusting the cross-section of a compressor inlet (clearly shown in Fig. 1), the adjustment mechanism 125 comprising: a plurality of rotatable orifice elements (combination of elements 170, 190, 195, 250) each having a plate body 170, a coupling element 190 and a bearing pin 195, 250; and a transmission ring 185 mechanically coupled to the plurality of orifice elements via the coupling elements 190; wherein one of the orifice elements is configured as a drive orifice element (shown in Fig. 10) whose bearing pin is configured as an elongated bearing pin 250 being longer than the bearing pins 195 of the other orifice elements, wherein the elongated bearing pin 250 is adapted to be coupled with an actuation system 255, such that when the drive orifice element (250) is moved by the actuation system 255, movement is transmitted from the drive orifice element (250) via the transmission ring 185 to the other orifice elements (clearly shown in Fig. 5; see col. 7, lines 41-60); Re claim 2, wherein the coupling element 190 is arranged in a radial middle portion of the respective orifice element (clearly shown in Fig. 5), and wherein the bearing pin 195, 250 is arranged in a radial outer portion of the respective orifice element (clearly shown in Fig. 9); Re claim 3, wherein each orifice element (combination of 170, 190, 195, 250) has an upstream surface 310 and a downstream surface 315, wherein the upstream surface 310 points in a first axial direction to an upstream side, and wherein the downstream surface 315 points in a second axial direction to a downstream side opposite the first axial direction (clearly shown in Figs. 8-12); Re claim 4, further comprising a housing portion 160 having a bore, wherein the elongated bearing pin 250 extends through the bore to be coupled with the actuation system 255 outside the housing portion 160 (clearly shown in Figs. 3, 4, and 7); Re claim 5, An adjustment assembly for variably adjusting the cross-section of a compressor inlet (clearly shown in Fig. 1), the adjustment assembly comprising: the adjustment mechanism 125 of claim 1; and an actuation system 255 to actuate the drive orifice element (shown in Fig. 10), wherein the actuation system 255 is coupled to the elongated bearing pin 250; Re claim 6, further comprising a first geared structure (see 190) arranged in a first end portion (substantially broad) of the elongated bearing pin 250; Re claim 7, further comprising a first geared element 190 arranged at the first end portion and comprising the first geared structure (clearly shown in Fig. 5); Re claim 8, wherein the first geared structure (190) is directly formed on the elongated bearing pin (see how bearing pin 250 comprises 190 in Fig. 5); Re claim 9, wherein the first geared structure (190) extends at least along an arc length of a circular sector (clearly shown in Fig. 5); Re claim 13, wherein the actuation system 255 is directly coupled with the elongated bearing pin 250  of the drive orifice element; Re claim 14, A compressor 10, the compressor 10 comprising: a compressor housing (see Fig. 1) having a compressor inlet (see 40) and a compressor outlet (see diffuser flow path 135); an impeller 45 rotatably mounted in the compressor housing between the compressor inlet (80) and the compressor outlet (135); and the adjustment assembly 125 of claim 5; Re claim 15, A charging apparatus comprising: a compressor drive unit (see right end of Fig. 1) and the compressor 10 of claim 14 which is rotationally coupled to the compressor drive unit via a shaft (clearly shown in Fig. 1); Re claim 17, wherein the actuation system 255 comprises a drive unit that is rotatory (bearing pin 250 is rotated by the drive unit); Re claim 19, wherein the circular sector (see 190) is defined by a central angle between 5° to 360° (see how the geared structure of 190 wraps 360 degrees).

Allowable Subject Matter
Claims 10-12, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/9/2020 have been fully considered but they are not persuasive.
Applicant argues that Patil does not disclose, teach, or even suggest, “one of the orifice elements is configured as a drive orifice element whose bearing pin is configured as an elongated bearing pin being longer than the bearing pins of the other orifice elements, wherein the elongated bearing pin is adapted to be coupled with an actuation system, such that when the drive orifice element is moved by the actuation system, movement is transmitted from the drive orifice element via the transmission ring  to the other orifice elements.” The Examiner respectfully disagrees. It is unclear exactly what the Applicant is disputing about Patil. The “orifice elements” have been interpreted as a combination of elements 170, 190, 195, and 250, the transmission ring is element 185 and the elongated bearing pin is element 250. How the system operates is clear from Figure 10. Applicant’s statement that “the link arm 275 in Patil is not the claimed transmission ring nor is the Examiner interpreting the link arm to be the transmission ring” does not seem to contain an argument. Therefore, the Examiner maintains the rejection of claims 1-9, 13-15, 17, and 19 as being anticipated by Patil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746